UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): March 14, 2016 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On March 14, 2016, Owens Realty Mortgage, Inc. (the “Company”) issued a press release announcing, among other things, the Company’s financial results for the fourth quarter and year ended December 31, 2015. A copy of this press release is furnished as Exhibit 99.1 and incorporated herein by reference. The information in this Item2.02 of Form 8-K, including all accompanying exhibits, is being furnished and shall not be deemed to be “filed” for the purposes of Section18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liability of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. Item 7.01Regulation FD Disclosure Concurrent with the issuance of the press release, an updated investor slide presentation titled “Real Estate Portfolio Report” that provides information about the Company’s real estate asset portfolio was posted in the “Investor Relations” area of the Company's website. Forward-Looking Statements This Current Report (including information included or incorporated by reference herein) contains “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements about the Company's plans, strategies, prospects, and anticipated events, including the transactions or other items discussed in this Current Report, are based on current information, estimates, and projections; they are subject to risks and uncertainties, as well as known and unknown risks, which could cause actual results to differ from expectations, estimates and projections and, consequently, readers should not rely on these forward-looking statements as predictions of future events. Words such as "expect," "target," "assume," "estimate," "project," "budget," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Readers are cautioned not to place undue reliance upon any forward-looking statements, which speak only as of the date made. The Company does not undertake or accept any obligation to release publicly any updates or revisions to any forward-looking statement to reflect any change in its expectations or any change in events, conditions or circumstances on which any such statement is based. Additional information concerning these and other risk factors is contained in the Company's most recent filings with the Securities and Exchange Commission including those appearing under the heading “Item 1A. Risk Factors” in the Company’s most recent Annual Report on Form 10-K and each subsequent Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning the Company or matters attributable to the Company or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements above. Item 9.01Financial Statements and Exhibits (d) Exhibits: Exhibit No. Description Press Release dated March 14, 2016 announcing the Company’s financial results for the fourth quarter and year ended December 31, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:March 14, 2016By: /s/ Bryan H. Draper Name:Bryan H. Draper Title:President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated March 14, 2016 announcing the Company’s financial results for the fourth quarter and year ended December 31, 2015.
